Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution
Examiner would like to propose the concept of where an author through a personality vector score can modify the document to change the score and provide author anonymity. The personality vector is comprised of a collection of characteristic scores within each of the documents in the document set wherein the characteristic scores are indicative of characteristics present within a written style of a document such as agreeableness, openness and extraversion. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Connor (US2011/0184727) in view of Allen (20180052911).
Claim 1, Connor discloses a computer system (Fig. 1) comprising 
(NL processor) operatively coupled to memory; an artificial intelligence platform in communication with the processing unit, (Section 0012, lines 12-14 “the NLP identifying phrases with similar meanings and making phrase substitutions)   the platform including one or more tools to identify and amend one or more document characteristic values, (Section 0026 lines 3-4 adjusting the style of the prose) including:
(Based on Section 0025, lines 6 the prose can be in the form of a document) 
 a natural language (NL) manager to subject a first document set to natural language processing (NLP), (Section 0031, lines 6-8 Natural Language Processor to perform the style-morphing engine) including identify two or more document characteristics within two or more documents of the first document set, (Section 0029, lines 16-21 dimensions such as length, formality, positivity and net jargon reads on the dimensions/characteristics of this particular prose/document) 
and subject the identified two or more documents characteristics to an assessment, (Sliding bar 103 shown in fig. 1) the assessment to produce a characteristic value for each document characteristic in each of the documents in the first document set; (Section 0029, lines 16-21- thus dimension length is assessed by the number of characters and a value is given and also in dimension formality a ranking is assigned to each phrase based on the assessment or semantic algorithm) 
 a profile manager, (Multi-dimensional style-adjusting interface-103)  operatively coupled to the NL manager, (Natural Language processor- Section 0031, lines 6-7) the profile manager to statistically analyze the identified document characteristics and corresponding characteristic values across the first document set, (Section 0031, lines 6-10, the NL processor may interpret/analyze to create alternate phrase) statistical analysis to produce a characteristic profile for each identified document characteristic; (Section 0031, lines 13-16 the multi-dimensional style-adjusting interface 103 shown in fig. 3 reads on the characteristic profile for the prose/document  input 101) 
(understand this multi-dimensional style interface can be created for any prose/document entered into the system)
a document manager, operatively coupled to the profile manager, (Section 0030, line 1 “style-morphing engine” together with Multi-dimensional style-adjusting interface-103) and statistically analyze the new document with respect to the identified two or more document characteristics, including identify document characteristic data (the four dimensions mentioned in section 0026, lines 5 reads on the characteristic data) and a corresponding characteristic value; (Section 0026, lines 11-20- thus the values such as “short and long” read on the characteristic value for the characteristic data length while informal and formal correspond to the characteristic data formality, 
(regarding how the new prose/document is analyzed, section 0030 teaches that the style morphing engine 108 searches and replaces phrase synonyms with different values as indicated via the multi-dimensional style adjusting interface based on the user preferences)
(Section 0026, lines interface 103 allows the user) the director to apply the corresponding characteristic value of the new document against the produced characteristic profile, including compare one or more characteristic values to the produced characteristic profile; (Section 0026, lines 1-5- thus the controls in the multi-dimensional style adjusting interface 103 allows the user to adjust the style of the prose/document by comparing the prose/document with the characteristics of the multi-dimensional style interface (profile) based on these four dimensions; length, formality, positivity and net jargon)) 
(figure below shows the multi-dimensional interface which is the characteristic profile of the prose/document 101 in fig. 4 and clearly shows the dimensions or characteristics) 

    PNG
    media_image1.png
    421
    1161
    media_image1.png
    Greyscale


the director to selectively amend the new document characteristic data responsive to the comparison, and a new document version created from the selective amendment. (Section 0046, lines 1-5 the incremental substitutions by formally adjusting the first portion of the prose/document relative to the prose shown in Fig. 2)  
Connor does not disclose the document manager to detect receipt of a new document.
Allen discloses a system that identifies a collection of relevant documents from a received document from a corpus. (Section 0016, lines 20-27- thus the collection of relevant documents received from the corpus is identified/detected).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of identifying the relevant documents received form a corpus of document. The motivation is that identifying an ingested document makes the system works efficiently instead of a user manually typing in a document. 
Claim 2, Connor in view of Allen discloses wherein the selective amendment further comprises the director to identify tokens  (Connor: Phrase “first quarter”) within the received new document that correspond to characteristic values proximal to the produced characteristic profile, and modify the identified tokens with one or more new tokens. (Connor: Section 0040, lines 8-10- thus the style-morphing engine identifies and replaces the phrase (token) “first quarter” with a shorter new phrase “1Q” )
Claim 3, Connor in view of Allen discloses that the system further comprising the profile manager to subject the new document version to a characteristic assessment, including produce a new characteristic value for each modified token. (Connor: Section 0050, lines 1-8- thus in fig. 4 the system builds on the changes made previously by incrementally adjusting the three dimensions of prose by moving the pointer)  
Claim 4, Connor in view of Allen discloses that the computer system further comprising the document manager to accept the new document amendments responsive to identification of divergence of the new document characteristic assessment from the characteristic value of the first document set. (Connor: Section 0050 lines 5-8- thus the phrase substitutions made gives the prose/document a more negative tone and the new document/prose is shown in output window 109 in fig. 4). 
Claim 5, Connor in view of Allen discloses that the computer system further comprising the director to amend the modified identified tokens (Connor: Section 0038, lines 7-8 “Substituted Phrase” reads on the modified tokens)  with one or more new tokens responsive to identification of an overlap of the new document characteristic assessment with the characteristic value of the first document set. (Connor: Section 0039, Looking at prose displayed in prose output interface 109 the phrase “Nanomedical Technology” is an overlapping phrase after the amendments entered by the user)  
Claim 6, Connor in view of Allen discloses that the computer system further comprising the director to conclude the selective amendment of the new document characteristic data responsive to determination of non intersection of each document characteristic value with the first document set characteristic values. (Connor: Section 0059, lines 2-6- “the new prose/document 502 is now shorter, less formal, more negative and more filled with internet jargon than the original prose 102” this means the user is satisfied with the changes made so far to the original prose/document 102)  
Claim 7, Connor discloses a computer program product to identify and amend one or more document characteristic values, (Section 0026 lines 3-4 adjusting the style of the prose) the computer program product comprising a computer readable storage medium having program code embodied therewith, (Section 0012, lines 12-14 “the NLP identifying phrases with similar meanings and making phrase substitutions) the program code executable by a processor to:
subject a first document set to natural language processing (NLP), including identify two or more document characteristics within two or more documents of the first document set, (Section 0029, lines 16-21 dimensions such as length, formality, positivity and net jargon reads on the dimensions/characteristics of this particular prose/document) 
 and subject the identified two or more documents characteristics to an assessment, the assessment producing a characteristic value for each document characteristic in each of the documents in the first document set; (Section 0029, lines 16-21- thus dimension length is assessed by the number of characters and a value is given and also in dimension formality a ranking is assigned to each phrase based on the assessment or semantic algorithm) 
statistically analyze the identified document characteristics and corresponding characteristic values across the first document set, (Section 0031, lines 6-10, the NL processor may interpret/analyze to create alternate phrase) the statistical analysis producing a characteristic profile for each identified document characteristic; (Section 0031, lines 13-16 the multi-dimensional style-adjusting interface 103 shown in fig. 3 reads on the characteristic profile for the prose/document  input 101) 
(understand this multi-dimensional style interface can be created for any prose/document entered into the system)
 responsive to receiving a new document, statistically analyze the new document with respect to the entered two or more document characteristics, (Section 0030, line 1 “style-morphing engine” together with Multi-dimensional style-adjusting interface-103)  including identify document characteristic data (the four dimensions mentioned in section 0026, lines 5 reads on the characteristic data) and a corresponding characteristic value; (Section 0026, lines 11-20- thus the values such as “short and long” read on the characteristic value for the characteristic data length while informal and formal correspond to the characteristic data formality, 
(regarding how the new prose/document is analyzed, section 0030 teaches that the style morphing engine 108 searches and replaces phrase synonyms with different values as indicated via the multi-dimensional style adjusting interface based on the user preferences)
apply the corresponding characteristic value of the new document against the produced characteristic profile including compare one or more characteristic values to the produced characteristic profile; and (Section 0026, lines 1-5- thus the controls in the multi-dimensional style adjusting interface 103 allows the user to adjust the style of the prose/document by comparing the prose/document with the characteristics of the multi-dimensional style interface (profile) based on these four dimensions; length, formality, positivity and net jargon)) 
(figure below shows the multi-dimensional interface which is the characteristic profile of the prose/document 101 in fig. 4 and clearly shows the dimensions or characteristics) 

    PNG
    media_image1.png
    421
    1161
    media_image1.png
    Greyscale


selectively amend the new document characteristic data responsive to the comparison, and a new document version created from the selective amendment. (Section 0046, lines 1-5 the incremental substitutions by formally adjusting the first portion of the prose/document relative to the prose shown in Fig. 2)
Connor does not disclose where the system identifies the characteristics of the  new document.
Allen discloses a system that identifies a collection of relevant documents from a received document from a corpus. (Section 0016, lines 20-27- thus the collection of relevant documents received from the corpus is identified/detected).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of identifying the relevant documents received form a corpus of document. The motivation is that identifying an ingested document makes the system works efficiently instead of a user manually typing in a document. 

Claim 8, Connor in view of Allen discloses wherein the selective amendment further comprises program code to identify tokens  (Connor: Phrase “first quarter”) within the received new document that correspond to characteristic values proximal to the produced characteristic profile, and modify the identified tokens with one or more new tokens. (Connor: Section 0040, lines 8-10- thus the style-morphing engine identifies and replaces the phrase (token) “first quarter” with a shorter new phrase “1Q” )

Claim 9, Connor in view of Allen discloses wherein the computer further comprising program code to subject the new document version to a characteristic assessment, including produce a new characteristic value for each modified token. (Connor: Section 0050, lines 1-8- thus in fig. 4 the system builds on the changes made previously by incrementally adjusting the three dimensions of prose by moving the pointer)  
Claim 10, Connor in view of Allen discloses wherein the computer further comprising program code to accept the new document amendments responsive to identifying divergence of the new document characteristic assessment from the characteristic value of the first document set. (Connor: Section 0050 lines 5-8- thus the phrase substitutions made gives the prose/document a more negative tone and the new document/prose is shown in output window 109 in fig. 4). 

Claim 11, Connor in view of Allen discloses wherein the computer further comprising program code to amend the modified identified tokens (Connor: Section 0038, lines 7-8 “Substituted Phrase” reads on the modified tokens) with one or more new tokens responsive to identifying an overlap of the new document characteristic assessment with the characteristic value of the first document set. (Connor: Section 0039, Looking at prose displayed in prose output interface 109 the phrase “Nanomedical Technology” is an overlapping phrase after the amendments entered by the user)  

Claim 12, Connor in view of Allen discloses wherein the computer further comprising program code to conclude the selective amending of the new document characteristic data responsive to determining non intersection of each document characteristic value with the first document set characteristic values. (Connor: Section 0059, lines 2-6- “the new prose/document 502 is now shorter, less formal, more negative and more filled with internet jargon than the original prose 102” this means the user is satisfied with the changes made so far to the original prose/document 102)  

Claim 13, Connor discloses a method (Section 0021) comprising:
subjecting a first document set to natural language processing (NLP), (Section 0012, lines 12-14 “the NLP identifying phrases with similar meanings and making phrase substitutions)  including identifying two or more document characteristics within two or more documents of the first document set, (Section 0029, lines 16-21 dimensions such as length, formality, positivity and net jargon reads on the dimensions/characteristics of this particular prose/document) 
 and subjecting the identified two or more documents characteristics to an assessment, (Sliding bar 103 shown in fig. 1) the assessment producing a characteristic value for each document characteristic in each of the documents in the first document set; (Section 0029, lines 16-21- thus dimension length is assessed by the number of characters and a value is given and also in dimension formality a ranking is assigned to each phrase based on the assessment or semantic algorithm) 
 statistically analyzing the identified document characteristics and corresponding characteristic values across the first document set, (Section 0031, lines 6-10, the NL processor may interpret/analyze to create alternate phrase) the statistical analysis producing a characteristic profile for each identified document characteristic; (Section 0031, lines 13-16 the multi-dimensional style-adjusting interface 103 shown in fig. 3 reads on the characteristic profile for the prose/document  input 101) 
(understand this multi-dimensional style interface can be created for any prose/document entered into the system)
responsive to receiving a new document, statistically analyzing the new document with respect to the identified two or more document characteristics, including: identifying document characteristic data (the four dimensions mentioned in section 0026, lines 5 reads on the characteristic data) and a corresponding characteristic value; (Section 0026, lines 11-20- thus the values such as “short and long” read on the characteristic value for the characteristic data length while informal and formal correspond to the characteristic data formality, 
(regarding how the new prose/document is analyzed, section 0030 teaches that the style morphing engine 108 searches and replaces phrase synonyms with different values as indicated via the multi-dimensional style adjusting interface based on the user preferences)
applying the corresponding characteristic value of the new document against the produced characteristic profile, including comparing one or more characteristic values to the produced characteristic profile; (Section 0026, lines 1-5- thus the controls in the multi-dimensional style adjusting interface 103 allows the user to adjust the style of the prose/document by comparing the prose/document with the characteristics of the multi-dimensional style interface (profile) based on these four dimensions; length, formality, positivity and net jargon)) 
(figure below shows the multi-dimensional interface which is the characteristic profile of the prose/document 101 in fig. 4 and clearly shows the dimensions or characteristics) 

    PNG
    media_image1.png
    421
    1161
    media_image1.png
    Greyscale
selectively amending the new document characteristic data responsive to the comparison, and a new document version created from the selective amendment. (Section 0046, lines 1-5 the incremental substitutions by formally adjusting the first portion of the prose/document relative to the prose shown in Fig. 2)  
Connor does not disclose where the system identifies the characteristics of the  new document.
Allen discloses a system that identifies a collection of relevant documents from a received document from a corpus. (Section 0016, lines 20-27- thus the collection of relevant documents received from the corpus is identified/detected).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of identifying the relevant documents received form a corpus of document. The motivation is that identifying an ingested document makes the system works efficiently instead of a user manually typing in a document. 

Claim 14, Connor in view of Allen discloses wherein the selective amendment further comprises identifying tokens (Connor: Phrase “first quarter”) within the received new document that correspond to characteristic values proximal to the produced characteristic profile, and modifying the identified tokens with one or more new tokens. (Connor: Section 0040, lines 8-10- thus the style-morphing engine identifies and replaces the phrase (token) “first quarter” with a shorter new phrase “1Q” )

Claim 15, Connor in view of Allen discloses the method further includes subjecting the new document version to a characteristic assessment, including producing a new characteristic value for each modified token. (Connor: Section 0050, lines 1-8- thus in fig. 4 the system builds on the changes made previously by incrementally adjusting the three dimensions of prose by moving the pointer)  

Claim 16, Connor in view of Allen discloses further comprising accepting the new document amendments responsive to identifying divergence of the new document characteristic assessment from the characteristic value of the first document set. (Connor: Section 0050 lines 5-8- thus the phrase substitutions made gives the prose/document a more negative tone and the new document/prose is shown in output window 109 in fig. 4). 

Claim 17, Connor in view of Allen discloses that the method further comprising amending the modified identified tokens (words or phrases and patterns)  with one or more new tokens responsive to identifying an overlap of the new document characteristic assessment with the characteristic value of the first document set. (Connor: Section 0039, Looking at prose displayed in prose output interface 109 the phrase “Nanomedical Technology” is an overlapping phrase after the amendments entered by the user)  

Claim 18, Connor in view of Allen discloses that the method further comprising concluding the selective amending of the new document characteristic data responsive to determining non-intersection of each document characteristic value with the first document set characteristic values. (Connor: Section 0059, lines 2-6- “the new prose/document 502 is now shorter, less formal, more negative and more filled with internet jargon than the original prose 102” this means the user is satisfied with the changes made so far to the original prose/document 102)  

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knight et al. (US20110029526) discloses a system that classifies uncoded document which is stored information items  and combined with a set of uncoded electronically stored information. Clusters of the uncoded information is generated  and are visually depicted as suggestions for classifying the uncoded electronically stored information items in a cluster. Knights also discloses a cluster center score vector may continually change due to the addition and removal of documents during clustering. 
Kacmarcik et al. (US20070288458) discloses a method of language usage classifier that extracts indicator modifier that provides distinctive stylometry from a document  and compare to the stylometric reference. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        10/29/2021.